{¶ 71} I respectfully dissent as to the majority's resolution of sections B, D and E of the second assignment of error, as well as the third assignment of error.
 {¶ 72} Construing the evidence in the light most favorable to the non-moving party, I feel appellant established a material issue of fact in regard to her claim for breach of contract, promissory estoppel, and tortious interference with a business relationship.
 {¶ 73} Beverly-Rehab offered appellant a position and gave her a date certain by which she needed to accept the offer. In accepting the position, she would forego a severance package with Beverly-Ohio. Appellant accepts the offer of employment and foregoes her severance package, only to be terminated the next day from Beverly-Ohio and not hired by Beverly-Rehab. This, at the very least, raises an issue as to promissory estoppel. These same facts form the basis of appellant's fraud claim. Particularity in pleading in fraud claims is to enable a party to have enough information to defend. I feel this requirement was more than sufficiently met here. Therefore, I respectfully dissent as to those portions of the opinion.
 {¶ 74} I concur in the remainder of the opinion.